DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0166454).
Regarding claim 1, Watanabe discloses plate-like alumina powder (claim 1). The average particle diameter of the plate-like alumina powder is 0.5-50 microns (claim 6). As seen in figure 3, plate like alumina is formed of three of more flat plate like alumina. As Watanabe discloses alumina particles formed of three or more flat plate-like alumina as presently claimed, it therefore would be obvious that alumina particles would intrinsically have fixed card-house structure. As seen in figure 3 of Watanabe, it meets the limitation of claim 2 of three or more flat plate-like alumina aggregated to be crossed at each other.
Regarding claim 5, Watanabe discloses alumina particles having a polygonal shape (figure 3, 1A) and aspect ratio of 3 or more (para 0025). 
Regarding claim 6, Watanabe discloses alumina particles having a polygonal shape (figure 3) and has an angle of repose of 50 degree or less. 
Regarding claim 7, As Watanabe discloses alumina particles formed of three or more flat plate-like alumina as presently claimed, it therefore would be obvious that alumina particles would intrinsically have crushing strength of 1 MPa to 100 MPa. 
Regarding claim 9, with respect to the limitation of surface of a card-house structure of one unit has a spherical shape, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0166454) in view of Kinoshita et al. (WO 2016/024624) or Yuan et al. (US 2015/0239746). 
Regarding claim 3, Watanabe fails to disclose that the alumina particles are composed of alumina having an alpha crystallization rate of 90% or more. 
Whereas, Kinoshita discloses Kinoshita discloses abrasive contains alpha alumina and abrasive used for rough polishing of electrode material, metal, ceramics and semiconductor, intermediate polishing, and finishing and mirror surface processing. The alpha alumina has alpha crystallization rate of 90% or more (English abstract). Alternatively, Yuan discloses alpha alumina particles having a particle diameter of 50 microns or less and alpha crystallization of 90% or more (abstract). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the alumina particles of Watanabe having an alpha crystallization rate of 90% or more as taught by Kinoshita or Yuan motivated by the desire to have exhibits excellent grindability, mirror surface workability (Kinoshita, English abstract) and to have physical and chemical stability (Yuan, para 0002). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0166454) in view of Li et al. (US 2012/0172608) or Umezaki et al. (JP 2009/035430). 
Regarding claim 4, Watanabe fails to disclose that the alumina particles further contains a silicon atom or inorganic silicon compound and wherein one flat plate like alumina has a ratio of Si/Al of 2-50%.  
Whereas, Li discloses alpha alumina carrier and it contains silicon atom (claims 1-2).  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, Umezaki discloses powder mixture containing (alpha)-alumina precursor powder and silicofluoride powder is baked, to obtain flaky (alpha)-alumina. 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the alumina particles of Watanabe having a silicon atom of 2-10 parts by mass per 100 parts by mass of alumina as taught by Li or Umezaki motivated by the desire to have improved strength and toughness. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0166454) in view of Futaki (JP 02229713). 
Regarding claim 8, Watanabe fails to disclose that the void ratio inside the alumina particles is 10-90%. 
Whereas, Futaki discloses sintered porous alumina and alumina produced has high void ratio and its mechanical strength is high (English abstract). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the alumina particles of Watanabe having a high void ratio (which would be more than 50%) as taught by Futaki motivated by the desire to have high mechanical strength.  
Response to Arguments
Applicants arguments filed on 10/4/2021 have been fully considered, but they are not persuasive.
Applicant argues that when aggregated particles (e.g., a card house particle structure) are present in raw materials, a sintered body made from such raw materials may be defective and porous inside due to the aggregated particles, and the strength of the sintered body may be low. As an example, lines 35-40 in column 1 of US Patent No. 
However, it should be noted that Watanabe discloses the use of plate-like alumina powder as sintered body which is just an intended use, Watanabe discloses the plate like alumina powder which is almost identical to the present claim 1 and Applicant has failed to provide any evidence to show that plate like alumina is not card house particle structure. Watanabe discloses the plate-like alumina powder as described above is suitable to form an oriented alumina sintered body (para 0035), however Watanabe does not limit the plate like alumina powder to be used for sintered body, there can be many other application for the alumina powder of Watanabe. 
Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONAK C PATEL/Primary Examiner, Art Unit 1788